Citation Nr: 1119987	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  07-00 332A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for erectile dysfunction.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel







INTRODUCTION

The Veteran served on active duty from April 1951 to March 1953.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an April 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Baltimore, Maryland.  Jurisdiction of the claims file has subsequently been transferred to the RO in St. Petersburg, Florida. 

The Veteran testified before the undersigned Veterans Law Judge in September 2009.  A transcript of the hearing is of record.  

The issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for prostatitis and scrotal abscess has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

This case was previously before the Board in November 2009, when service connection claims for frostbite of his hands and feet, and a right arm disorder secondary to a dog bite were denied.  His service connection claim for erectile dysfunction was remanded for further development.  The RO issued a supplemental statement of the case in March 2011 and the appeal is once again before the Board.

The Board has considered that the RO previously denied entitlement to service connection for carbuncle of the penis and gland problems (July 1982 rating decision) and prostatitis and scrotal abscess (February 1986 rating decision).  The analysis was limited to whether the Veteran should be service-connected for prostatitis or a scrotal abscess.  As such, the Board finds that consideration of whether new and material evidence has been submitted with respect to the current claim for erectile dysfunction is not necessary.  Rather, a new decision on the merits is required.  Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996) (A claim based on a new diagnosis is a new claim, and is adjudicated without regard to prior denials that did not consider that diagnosis); cf. Velez v. Shinseki, 23 Vet. App. 199 (2009) (in determining whether new and material evidence is required, the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim based upon distinctly diagnosed diseases or injuries).  Here the claim is based on a distinct diagnosis, that being erectile dysfunction.  The Veteran's previous claims solely relate to prostatitis and scrotal abscess.  As such, the claim for erectile dysfunction has been properly characterized on the title page of this decision.  

The Board notes that the Veteran testified at his September 2009 BVA hearing regarding cysts on his scrotum and prostate cancer, however, the discussion below will be limited to the scope of the issue on appeal, that which pertains to the Veteran's erectile dysfunction.  The matter of a separate claim for whether new and material evidence has been submitted to reopen a claim of service connection for prostatitis and scrotal abscess is referred to the RO for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

The Veteran essentially alleges that his erectile dysfunction was caused by the tight fitting uniform he had to wear during basic training, which he asserts caused swelling in the groin. See January 2007 Substantive Appeal.  The Veteran has indicated that this problem has continued to plague him to the point where he now requires a penile implant.  See Id. 

The Board notes that the Veteran's service treatment records are silent for any complaints of, treatment for, or diagnosis related to erectile dysfunction.  While the Veteran was treated for urethritis and prostatitis, erectile dysfunction was not noted.  The Veteran indicated in his January 2007 substantive appeal that he underwent surgery at Ft. Knox to treat his testicles which had swollen due to tight fitting pants he had to wear during basic training.  The November 2009 BVA Remand sought to obtain these treatment records from Ft. Knox.  The Department of the Army indicated that they were unable to locate any medical records from Ft. Knox.  They noted that the records may have been sent to the National Personnel Records Center (NPRC).  A response from the NPRC indicated that the requested records were not located.  The Veteran was sent written notification that his records were unable to be obtained; a phone call reiterating this information was also provided to him.  A March 2011 Formal Finding of the unavailability of the service treatment records was made by the RO.

Current treatment records reflect a diagnosis of erectile dysfunction.  The Board notes that a private treatment record dated in April 1978 reflects that the Veteran was experiencing symptomatology associated with erectile dysfunction at that time.    The Veteran stated that he had been experiencing problems with attaining or maintaining an erection since the age of 19.  The Board notes that records in the claims file indicate that the Veteran was born in 1929.  This would indicate that the Veteran suffered from symptomatology of erectile dysfunction since 1948, pre-dating service. 

In this regard, a veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. § 1111.



In assessing whether the Veteran was in sound condition upon entry into service, the treatment records have been reviewed.  The Board initially notes that a February 1951 entrance examination reflected a normal clinical evaluation of his genitourinary system.  

Moreover, the claims file does not contain clear and unmistakable evidence to rebut such presumption.  The Board acknowledges the April 1978 post-service treatment record indicating that the Veteran suffered from erectile dysfunction symptomatology as early as 1948, approximately three years prior to entry into service.  However, the United States Court of Appeals for Veterans Claims has held that lay statements by a veteran concerning a preexisting condition are not sufficient to rebut the presumption of soundness.  See e.g., Gahman v. West, 13 Vet. App. 148, 150 (1999) (recorded history provided by a lay witness does not constitute competent medical evidence sufficient to overcome the presumption of soundness, even when such is recorded by medical examiners); Paulson v. Brown, 7 Vet. App. 466, 470 (1995) (a lay person's account of what a physician may or may not have diagnosed is insufficient to support a conclusion that a disability preexisted service); Crowe v. Brown, 7 Vet. App. 238 (1994) (supporting medical evidence is needed to establish the presence of a preexisting condition).  As such, and giving him the benefit of the doubt, the Board will proceed under the premise that his erectile dysfunction did not preexist service. 

As noted above, the Veteran has alleged that his erectile dysfunction symptomatology has been chronic since service.  He is competent to make such a claim.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  Indeed, as noted, there is evidence supporting his assertion that he has suffered from a long history of erectile dysfunction.  

The Veteran asserts that his current erectile dysfunction is the result of wearing tight pants during basic training.  The Board finds that this assertion raises a medical question outside of its jurisdiction.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  As such, a VA examination is required to determine the etiology of the Veteran's current erectile dysfunction.   

Finally, the Board notes that a June 2009 Supplemental Statement of the Case (SSOC) reflects that the RO reviewed the Veteran's Virtual VA (VVA) records, and that the result of the review was negative for medical records pertinent to the Veteran's claim.  While on Remand, the RO should print out all VA treatment records and associate them with the claims file. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO/AMC must prepare a memorandum specifically describing the records that are found in the 'Virtual VA records' cited to in the June 2009 SSOC.  Copies of all identified 'Virtual VA records' must be associated with the claims file.  Any other outstanding VA treatment records should be associated with the claims file. 

2.  Schedule the Veteran for an examination to evaluate the relationship between his erectile dysfunction and active duty service.  All necessary testing should be completed.  

The examiner is then asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability of greater) that any current erectile dysfunction disorder had its onset in service or is otherwise causally related to service, to include wearing tight pants.   
      
The examiner should discuss the Veteran's assertions that he has suffered from an erectile dysfunction disorder since service, and the first documented symptomatology of erectile dysfunction as early as April 1978.  Reference to should also be made to his history of treatment for prostatitis or urethritis and any relevance of those problems to his erectile dysfunction.

Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner cannot provide an opinion without resorting to mere speculation, the examiner should so state and provide supporting rationale.  The claims file must be reviewed in conjunction with such the examination, and the examiner must indicate that such review occurred.  
	
3.  Upon completion of the above, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.2010).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



